          Case 1:20-cr-00162-JPO Document 57 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                  -against-                                       20-CR-162-1 (JPO)

 SCOTT ROBINSON,                                                        ORDER
                               Defendant.


J. PAUL OETKEN, District Judge:

       The remote sentencing hearing scheduled for March 5, 2021, is hereby adjourned to

March 9, 2021, at 11:00 A.M. If that date or time is problematic for the parties, they are directed

to confer with each other and propose alternative dates later in March. The Court will provide

the video link and dial-in information in advance of the sentencing hearing.

       Furthermore, the Defendant shall serve his sentencing submission, file the submission,

and provide a digital copy of the same to the Court as soon as practicable, no later than February

26, 2021. The Government’s submission is due March 5, 2021.

       SO ORDERED.

Dated: February 24, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
